I cannot concur in the majority opinion because it is my view that in cases like this where the evidence shows that the female involved has never had sexual intercourse with anyone except the accused she is of chaste character to all the world except the accused and he cannot be heard to say she is unchaste, although his claim be based on her testimony.
Another and more potent reason why I cannot concur in the majority opinion is that none of the acts of sexual intercourse committed by accused were barred by the statute of *Page 738 
limitation. Those which occurred more than two years before the filing of the information constituted rape (Sec. 794.01 F.S.A. 1941) because the victim was under ten years of age and at a time when she was not morally responsible for her acts of this sort. All the acts which occurred, as shown by the evidence, after she was ten years of age were within the two year statute of limitation.
Judgment should be affirmed on authority of Williams v. State, 92 Fla. 125, 109 So. 305; Hunter v. State, 85 Fla. 91, 95 So. 115.
Judgment should be affirmed.
TERRELL and SEBRING, JJ., concur.